Citation Nr: 1131332	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating greater than 10 percent for gastroesophageal reflux disease with Barrett's esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a July 2009 VA treatment record evaluating the Veteran's GERD and Barrett's esophagitis.  However, while that record indicates that the Veteran was seeking initial enrollment at that time into the VA health care system, no other VA outpatient treatment records are of record.  If adjudication were to proceed, it would lack the benefit of review of any additional existing VA treatment records.  Thus, VA outpatient treatment records dated from July 2009 to the present must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, private treatment records indicate that after complaining of chest pain, the Veteran underwent a cardiac catheterization and stent placement in July 2008.  However, it is not clear whether the Veteran's chest pain, which he asserted in a January 2010 statement continued to occur and was "severe," is related to his GERD and/or Barrett's esophagitis, or to an unrelated cardiac condition.  Because substernal pain that is caused by or otherwise related to the Veteran's GERD may substantiate his claim for a higher initial rating, an opinion must be obtained on remand to clarify the origin of that chest pain.  To that end, the most recent examination of the Veteran was conducted more than 2 years ago.  VA's duty to assist includes providing a new medical examination when, among other reasons, the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. Appl. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  

Accordingly, the appeal is remanded for the following actions:

1.  Obtain copies of all VA outpatient treatment records from September 2007 from Knoxville VA Medical Center, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected GERD and Barrett's esophagitis.  The examiner must review the claims file prior to examining the Veteran.  The examiner must interview the Veteran and document his responses to whether he experiences (and if so, how frequently) epigastric distress; dysphagia; pyrosis; regurgitation; vomiting; hematemesis; melena; weight loss; or substernal, arm, or shoulder pain.  The examiner should comment as to the frequency and severity of these symptoms, and opine as to whether the symptoms are productive of considerable or severe impairment of health.  The examiner should also opine as to whether the Veteran's history of substernal pain is related to his GERD and/or Barrett's esophagitis, or related to a discrete cardiac condition.

3.  Notify the Veteran that he must report for the examination and to cooperate in the development of the claim.  Failing to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


